Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 08, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner
Priority
This application discloses and claims only subject matter disclosed in the prior US Application No.  15/394,447 filed December 29, 2016, which is a continuation of US Application No. 14/145,135 filed December 31, 2013, and names the inventor or at least one joint inventor named in the prior application. The examiner acknowledges the Applicant’s claim for the benefit of the filing date of the prior application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 1 of US Patent No. 9,537,812 B2.
Claim 1 of the instant application include the limitations of claim 1 of US Patent No. 9,537,812 B2 as follows. 
Instant Application
US Patent No. 9,537,812 B2
Claim 1:  A method for managing notifications, the method comprising: receiving, using a hardware processor, a first notification for a first application; determining a first user device associated with the first application; 



receiving a second notification for a second application; determining a second user device associated with the second application; 



determining that the first user device and the second user device are the same device; determining that the first notification and the second notification are corresponding notifications; 




determining that the first notification has priority over the second notification; 




sending the first notification to the first user device upon determining that the first notification has priority over the second notification; and 


inhibiting the second notification from being sent to the first user device
A method for managing notifications, the method comprising: receiving, over the Internet using a hardware processor of a push notification server, a first push notification directed to an instance of a first application; 
determining that the instance of the first application is installed on a first user device;

receiving, over the Internet at the push notification server, a second push notification directed to an instance of a second application; determining that the instance of the second application is installed on the first user device; 

in response to determining that both the instance of the first application and the instance of the second application are installed on the first user device, and prior to the first push notification and the second push notification being sent, determining that the first push notification and the second push notification are corresponding notifications;

determining, based on a comparison of information about the first push notification and information about the second push notification, that the first push notification has priority over the second push notification; 

sending, by the push notification server, the first push notification to the first user device upon determining that the first push notification has priority over the second push notification; and 

inhibiting the second push notification from being sent to the first user device by the push notification server

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Arabo et al (US Patent Application Pub. No. 2017/0048343 A1) hereinafter Arabo, in view of Hope et al (US Patent Application Pub. No. 2004/0139447 A1) hereinafter Hope.
Regarding claim 1, Arabo teaches:
A method for managing notifications, the method comprising: receiving, using a hardware processor, a first notification for a first application; determining a first user device associated with the first application; (see Fig. 1 and [0006], Arabo shows a system which includes a push notification publisher and a push service provider, which reorganizes push notifications so that users are notified of messages having a higher priority first to ensure the important message reaches the user as quickly as possible, Fig. 2 item 214 and [0051] shows the publisher stores user information such as the address of the user system, the number of different applications on the user system and the identifiers of the applications, and the device type of user system, which determines where the push notification should be sent (determining a first user device associated with the first application), Fig. 9 step 902 and [0094], [0101] shows the push service provider receives the push notification from the publisher, where the content of the push notification may be text and/or image and a priority level is determined based upon the content and other information, such as flags attached to the notification indicating the importance, where the number of priority levels stored in push notification settings (receiving, a first notification for a first application)
receiving a second notification for a second application; determining a second user device associated with the second application; (see Fig. 2 item 214 and [0051], Arabo shows the publisher stores user information such as the address of the user system, the number of different applications on the user device and the identifiers of the applications, which determines where the push notification should be sent (determining a second user device associated with the second application)
determining that the first user device and the second user device are the same device; (see Fig. 2 item 214 and [0051], Arabo shows the publisher stores user information such as the address of the user system and the identifiers of the applications on the user system and determines where the push notification should be sent (first user device and the second user device are the same)
determining that the first notification has priority over the second notification; sending the first notification to the first user device upon determining that the first notification has priority over the second notification; (see Fig. 9 step 902 and [0094], [0101] shows the push service provider receives the push notification from the publisher, where the content of the push notification may be text and/or image and a priority level is determined based upon the content and other information, such as flags attached to the notification indicating the importance, Fig. 9 step 906 and [0102],[0103] shows the push service provider determines whether the push notification has a high priority level where the priority levels may rank in the order of importance, if so the push service provider places the push notification ahead of lower priority-level push notifications in message queue (determining that the first notification has priority), sends the push notification to the user system in the order in the message queue (sending the first notification to the first user device)
.Arabo does not explicitly show:
determining that the first notification and the second notification are corresponding notifications; 
inhibiting the second notification from being sent to the first user device
Hope shows:
determining that the first notification and the second notification are corresponding notifications; inhibiting the second notification from being sent to the first user device  (see Fig. 2 and J [0024],[0038],[0044], Hope shows an event management system which includes a notification service which sends notifications to one or more recipients, and which stores a first notification in an event store and subsequently compares it with a second notification and suppresses the second notification to avoid duplicate messages (inhibiting the second notification) if one or more elements such as fields or subfields in the messages match according to a set of rules (determining that the first notification and the second notification are corresponding notifications) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arabo to incorporate the teaching of Hope such that the push service provider system determines that the first and second notifications are duplicates it suppresses the second notification to the user. Doing so would make the system more efficient/user friendly since similar or duplicate notifications would not be sent and displayed on the user device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                        
RANJAN PANT
Examiner
Art Unit 2458 

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458